Case: 15-41346      Document: 00513472252         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41346
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PABLO PANTALEON ARENAS-ORTIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-814-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Pablo Pantaleon Arenas-
Ortiz raises an argument that is foreclosed by United States v. Rodriguez-
Salazar, 768 F.3d 437 (5th Cir. 2014). In Rodriguez-Salazar, we rejected the
argument that the Texas offense of theft is broader than the generic,
contemporary definition of theft because the Texas offense, which includes
theft by deception, may be committed by taking property with the owner’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41346   Document: 00513472252    Page: 2   Date Filed: 04/20/2016


                               No. 15-41346

consent. Rodriguez-Salazar, 768 F.3d at 437-38. Accordingly, the motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                    2